             Case 5:17-cv-01302-D Document 45 Filed 12/05/18 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL SMITH,                   )
                                                )
               Plaintiffs,                      )
                                                )
v.                                              )   Case No.: CIV-17-1302-D
                                                )
CSAA FIRE AND CASUALTY                          )
INSURANCE COMPANY,                              )
                                                )
               Defendant.                       )

     DEFENDANT’S OBJECTIONS TO PLAINTIFFS’ FINAL WITNESS LIST

        Pursuant to this Court’s Scheduling Order, the Defendant, CSAA Fire and Casualty

Insurance Company (“CSAA”), submits the following Objections to Plaintiffs’ Final Witness

List:

        1.     CSAA objects to the listing by Plaintiffs of CSAA’s experts, Cindi Miles, David

Battle, and Steven Ford, if it is Plaintiffs’ intention to call CSAA’s experts in Plaintiffs’ Case

in Chief. Plaintiffs have not endorsed any experts to testify in Plaintiffs’ Case in Chief, and

CSAA strenuously opposes any effort by Plaintiffs to call CSAA’s experts during Plaintiffs’

Case in Chief.

        2.     CSAA objects to witnesses Barbara Fox, John Fox, and Donna Iser for the

reason they have no personal knowledge or information relevant to the issues or claims in the

present lawsuit. These witnesses were/are plaintiffs in other lawsuits filed by the same

attorneys representing Plaintiffs in the present case, and apparently had criticism in their own

lawsuits of Rimkus, the engineering firm used by the insurance companies (Farmers Insurance
            Case 5:17-cv-01302-D Document 45 Filed 12/05/18 Page 2 of 3




Company and Countrywide Insurance Company) in their own lawsuits. Rimkus is also the

structural engineering firm that was hired by CSAA, presuit, to inspect Plaintiffs’ home in

connection with Plaintiffs’ earthquake claim. In short, CSAA objects to the testimony of

these witnesses on grounds of relevance.

       3.     CSAA objects to witness, Sean Wiley, as a rebuttal expert witness because

CSAA has withdrawn David Battle as an expert. Without the expert testimony of David

Battle during CSAA’s Case in Chief, the rebuttal testimony of Sean Wiley is unnecessary and

improper.

                                                 Respectfully submitted,



                                                 s/ Gerard F. Pignato
                                                 Gerard F. Pignato, OBA No. 11473
                                                 R. Greg Andrews, OBA No. 19037
                                                 Dixie A. Craven, OBA No. 31528
                                                 PIGNATO, COOPER, KOLKER &ROBERSON, P.C.
                                                 Robinson Renaissance Building
                                                 119 North Robinson Avenue, 11th Floor
                                                 Oklahoma City, Oklahoma 73102
                                                 Telephone: 405-606-3333
                                                 Facsimile: 405-606-3334
                                                 Email: jerry@pclaw.org
                                                       greg@andrews.law
                                                       dixie@pclaw.org
                                                 ATTORNEYS FOR DEFENDANT, CSAA
                                                  FIRE AND CASUALTY INSURANCE
                                                  COMPANY




                                            2
          Case 5:17-cv-01302-D Document 45 Filed 12/05/18 Page 3 of 3




                            CERTIFICATE OF SERVICE

       I hereby certify that on December 5, 2018, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrants:

       Steven S. Mansell, Esquire
       Mark A. Engel, Esquire
       Kenneth G. Cole, Esquire
       M. Adam Engel, Esquire

                                                 Gerard F. Pignato
                                                 For the Firm




                                            3
